Case 0:15-cv-60280-JIC Document 265 Entered on FLSD Docket 10/24/2018 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 15-60280-CIV-COHN/SELTZER

  JOYCE D. HIGGS,

        Plaintiff,

  v.

  COSTA CROCIERE S.p.A., Co.

        Defendant.
                                                /

                                    FINAL JUDGMENT

        THIS CAUSE is before the Court upon a jury verdict returned on September 27,

  2018 [DE 243] and upon the Court’s Order Granting in Part Plaintiff’s Motion to Enter

  Judgment [DE 264]. It is thereupon

        ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff Joyce

  D. Higgs and against Defendant Costa Crociere S.p.A., Co. as follows:

        1. Past general damages in the amount of $650,000.00, less 10% representing

            Plaintiff’s comparative negligence, for net past general damages of

            $585,000.00. Applying prejudgment interest at a rate of 3.85% per annum

            compounded annually yields $676,080.27 of past general damages plus

            interest.

        2. Past medical expenses in the amount of $16,326.01, less 10% representing

            Plaintiff’s comparative negligence, for net past medical expenses of

            $14,693.41. Applying prejudgment interest at a rate of 3.85% per annum
Case 0:15-cv-60280-JIC Document 265 Entered on FLSD Docket 10/24/2018 Page 2 of 2



            compounded annually yields $16,981.07 of past medical expenses plus

            interest.

        3. Future general damages in the amount of $500,000.00, less 10%

            representing Plaintiff’s comparative negligence, for net future general

            damages of $450,000.00.

        4. Past general damages with interest of $676,080.27, plus past medical

            expenses with interest of $16,981.07, plus future general damages of

            $450,000.00 yields a total judgment in the amount of $1,143,061.34

        5. Post-judgment interest shall accrue at the rate of 2.67% per annum.

        6. Execution may issue for this judgment.

        7. The Clerk of Court is directed to CLOSE this case and DENY as moot any

            pending motions.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

  Florida, this 23rd day of October, 2018.




  Copies provided to:
  Counsel of record via CM/ECF




                                              2
